Over 60 years have passed 
since the General Assembly voted on the historic 
resolution that would have put an end to the Arab-
Israeli conflict. Resolution 181 (II) called for the 
establishment of a Jewish State and an Arab State. Its 
title was: “Plan of Partition with Economic Union”. It 
envisioned two States for two peoples, fulfilling a 
distinct national aspiration. The Jewish people adopted 
the resolution and established the State of Israel. The 
Arabs rejected it, and this led to war. 
 What happened in the ensuing years is much 
different from the resolution’s original intent. While 
much has changed since then, the ironies of history 
summon similar circumstances today. Today, again, we 
are in the middle of the lake. There is no sense going 
back. Continuing forward will show how near we are 
to achieving the initial goal. 
 A year prior to Israel’s declaration of statehood, 
its first Prime Minister, David Ben-Gurion, called me, 
a young man from a kibbutz, to serve in our national 
defence. Since then, I have participated in Israel’s 
dynamic realities: the building of security; the striving 
for peace. So, I need no books to learn the history, 
since I witnessed its miraculous unfolding. We went 
through seven wars. All have paid heavily. Tears still 
flow down the faces of bereaved mothers. 
Remembrance days fill the air with silent prayers of 
widowed families who lost young boys and girls in 
battle. They are, today, the same age, but lifeless.  
 Israel turned military victories into peace 
processes, knowing that the cost of life renders 
imperfect peace superior to perfect victories. 
 We have also achieved two peace agreements: the 
first, with the largest Arab country, Egypt; the second, 
with the Hashemite Kingdom of Jordan. All the land, 
all the water, all the natural resources that fell into our 
hands through war were completely repatriated after 
peace was signed.  
 But for peace, the call in our region is to repair 
the damaged environment and the wounded land which 
leads to poverty. If we do not overcome the desert, the 
thirst, the pollution, they will overcome us. Joint 
 
 
33 08-51749 
 
ventures can meet this call. Nature does not carry a 
national passport. 
 With the Palestinians, we negotiate full peace. 
Both parties agreed to building a Palestinian State side 
by side with Israel, living in peace, security and 
respect. We tried to conclude those negotiations this 
year. Apparently, this will take a longer time. I believe 
it can be accomplished, in spite of this, within the next 
year. 
 I know that our Prime Minister is more than 
ready to conclude an agreement. And knowing 
President Abbas as well, I am sure he will not miss this 
opportunity. We agreed to progress in spite of possible 
changes that may take place in the leadership. Gaps 
have been narrowed through negotiations, particularly, 
and hopefully, the territorial ones. 
 But peace is not just a matter of territorial 
compromise. Rogue politics rejects peace even when 
and where territorial disputes have been resolved. In 
Lebanon, we implemented the resolutions of the United 
Nations, but Hizbullah paralysed the country and cut 
the road to peace. 
 From Gaza, we withdrew completely and 
dismantled all of our settlements. I know there are a 
great many complaints about the settlements: in Gaza, 
we dismantled 30 settlements by order of the 
Government; Hamas responded with a bloody takeover 
and turned the Strip into a base for rocket fire. 
 These militants offer no positive alternative but 
the agonies of Job. They added kidnapping to 
bombings, bringing strife to innocent families. From 
this rostrum, I call for the immediate release of Gilad 
Shalit, the son of Aviva and Noam, a most peace-loving 
family. This Assembly should place the release of that 
person at the top of its priorities. Holding a hostage in 
Gaza, causes Gaza’s isolation and could cause further 
deterioration. 
 At the centre of this violence and fanaticism 
stands Iran. It presents a danger to the entire world. Its 
quest for religious hegemony and regional dominance 
divides the Middle East and holds back chances for 
peace, including among Arabs, while undermining 
human rights. 
 Iranian support for Hizbullah divides Lebanon. 
Its support for Hamas splits the Palestinians; it 
postpones the establishment of the Palestinian State. 
Yesterday, from this very rostrum, the Iranian leader 
renewed the darkest anti-Semitic libel — the 
“Protocols of the Elders of Zion” — bringing to life 
one of the ugliest plots against the Jewish people. Their 
despicable denial of the Holocaust is a mockery of 
indisputable evidence and a cynical offence against the 
survivors of the Holocaust, contrary to the resolutions 
adopted by this very Assembly. 
 Iran continues to develop enriched uranium and 
long-range missiles. It has introduced a religion of fear, 
opposing the call of the Lord to respect human life: all 
humans; all life. The Iranian people are not our 
enemies. Their fanatical leadership is their problem 
and the world’s woe. Their leader is a danger to his 
own people, to the region and to the world. He is a 
disgrace to the ancient Iranian people and tradition. He 
is a disgrace to the values of Islam and all religions. He 
is a disgrace to this House, the United Nations, and its 
basic principles and values. His appearance here is a 
shame.  
 The Jewish people have known throughout 
history that they must stand firm and face evil. 
Enlightened humanity should make it possible for 
freedom and respect to prevail for all of us.  
 Tehran combines long-range missiles with short-
range minds. It is pregnant with tragedies. The General 
Assembly and the Security Council bear the 
responsibility to prevent agonies before they take 
place.  
 Israel has shown that democracies can defend 
themselves. We are able to defend ourselves. We do not 
intend to change that capacity to defend ourselves.  
 Terrorism has not solved a single problem. It 
never has; it never will. It will make the world 
ungovernable. If groups of killers are allowed to 
threaten innocent masses, the world — if it continues 
to survive — will be without order and security, a 
hopeless battleground. The free world must unite to 
stop this, to combat it. 
 Israel, for its part, shall continue to seek peace 
sincerely and fully. We suggest immediate peace with 
Lebanon. Israeli Prime Ministers have indicated to 
Syria that, for peace, we are ready to explore a 
comprehensive compromise. To gain trust and save 
time, we have suggested a face-to-face meeting with 
President Assad. I say to the President: “Follow the 
successful example set by President Sadat and King 
Hussein”. We await an answer. 
  
 
08-51749 34 
 
 I know there is a growing concern that peace is 
far away. My lifelong experience provides me with a 
different judgement. True, I have seen stagnation, 
regression and failure in our journey, but today I can 
identify a road leading in the right direction. In 
addition to the peace agreements, a series of summits 
have taken place: Madrid, Oslo, Wye, Camp David, 
Sharm el-Sheik, Annapolis. In fact, Israelis and Arabs 
are marching towards peace. After a long internal 
debate, Israel has chosen to support the two-State 
solution. 
 Furthermore, I must say that in Beirut, the Arab 
League replaced the three “nays” of Khartoum — 
which were no peace, no negotiation, no recognition — 
with an initiative inaugurated by King Abdullah Bin 
Abdulaziz Al Saud. I call upon the King to further his 
initiative. It may become an invitation for 
comprehensive peace — one to transform a 
battleground into a common ground. 
 I respectfully invite all leaders to come to discuss 
peace in Jerusalem — which is holy to all of us — 
where all of us are praying to the same Lord as 
offspring of the same Father. Israel shall gladly accept 
an Arab invitation to designate a venue where a 
meaningful dialogue may take place at their choice. 
 We are facing a serious economic crisis in the 
world. Perhaps it has happened because we are rich and 
light with funds and poor and heavy with ideas, while 
we live in an era in which science, not land, is the basis 
for a successful economy. Science does not stop at 
borders; it is not disturbed by distances. Wisdom 
cannot be conquered by armies. Knowledge diminishes 
discrimination because it operates through goodwill 
and transcends race, nationality, colour and gender. 
 The global dangers unite and divide us at the 
same time. The dangers are clear: degradation of the 
environment, shortage of water, lack of renewable 
energy, the spread of terrorism and, alas, increased 
poverty among millions and millions of people. The 
divisions of the free world may increase them. Unity 
may offer alternatives. It would direct global 
investments to new areas and to demanding challenges 
such as health, security, education and the 
environment. 
 The future is not in the hands of oil or gold. 
Intellectual assets, new inventions and superior 
education hold the key to the future of each of us. In 
our region, border areas could become open economic 
zones, permitting the free movement of people, 
commodities and ideas. They could encourage tourism 
and build high-tech incubators. They could cultivate 
and advance modern agriculture. Economic zones 
would provide a million jobs and produce billions of 
cubic metres of desalinated water for the Arabs, for the 
Palestinians, for the Jordanians, for Israel — for all of 
us. We have already started to do this; the initial steps 
are promising. 
 The Jewish people are celebrating a New Year. I 
would like to end with a quote by Rabbi Nachman of 
Breslav: 
 “May it be thy will to remove war and bloodshed 
from the world and perpetuate the wonders and 
greatness of peace. All the inhabitants of the 
world shall recognize and know the truth: that we 
have not been placed on this earth to wage war 
and not for hatred or bloodshed.” 
I will repeat it in Hebrew. 
 (The speaker repeated the quote in Hebrew)